Citation Nr: 1703203	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-03 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a higher initial evaluation than 50 percent for obstructive sleep apnea.

2. Entitlement to service connection for facial numbness, claimed as residuals of facial reconstructive surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from January 1988 to July 1995, and from     July 1997 to March 2010.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2011 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.  

Originally rated noncompensable from the effective date of service connection, obstructive sleep apnea was increased to 50 percent by June 2014 RO rating decision.  The appeal continues for still greater schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).   

Regarding claims for entitlement to service connection for right elbow, left shoulder, and thoracic and cervical spine disorders, while denoted upon December 2012 Statement of the Case (SOC), the Veteran did not appeal these issues. Thus, they are not before the Board for adjudication.


FINDINGS OF FACT

1. The Veteran's facial numbness post-service is the continuation of the substantially similar problem from during service.

2. Obstructive sleep apnea has not involved chronic respiratory failure with carbon dioxide retention or cor pulmonale, and/or require tracheostomy.


CONCLUSIONS OF LAW

1. The criteria are met to establish service connection for the paresthesia of mandibular gingiva, due to history of facial reconstructive surgery.  38 U.S.C.A.      §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria are not met for an initial evaluation in excess of 50 percent for obstructive sleep apnea.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.97, Diagnostic Code 6847 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.              §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

As the Board is granting service connection for a residual condition from reconstructive surgery, the VCAA and its application need not be addressed. 

The Board finds the VCAA duties to notify and assist met as to the claim for increased evaluation for sleep apnea.  The Veteran has been provided satisfactory and timely VCAA notice by October 2010 RO correspondence.                       

In furtherance of VA's duty to assist, the Veteran has undergone VA Compensation examination and there is no indication the Veteran receives VA outpatient treatment.  In furtherance of his appeal, the Veteran has provided personal statements recounting relevant lay observation of matters, and a copy of a February 2012 private facility sleep study.  A hearing was not requested in connection with this case.  There is no indication of further development to complete or relevant evidence to associate with the record. The Board has a sufficient basis upon which to issue a decision.

Claim for Service Connection for Residuals of Facial Reconstructive Surgery

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d).

Basic requirements for service connection are: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. 

For chronic disease in service, the later symptoms are service-connected unless clearly from another cause.  Otherwise, continuity of symptomatology can link a condition back to service if the disease is listed as chronic under 38 C.F.R. § 3.309(a)).  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limiting use of continuity of symptomatology to diseases listed as "chronic" under 38 C.F.R. § 3.309(a)). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The claim under review is one for parasthesia as residual effect of facial reconstructive surgery in service.  Service treatment records (STRs) denote on August 2000 following the procedure, the Veteran's facial swelling had come down significantly, although he still had some swelling around his nasal dorsum and nasal tip.  Wounds were all clear and well-healed.  His occlusion was excellent.  His right eye was slightly more prominent than the left eye (the original issue apparently having to do with an exophthalmos, drying of sclera).  The assessment given did observe the Veteran still had significant numbness on his forehead and midface which he was concerned about, and the Veteran was advised this would improve over the next 6-12 months.  November 2009 military separation examination indicates, in relevant part, multiple remaining screws pins and plates in the face area.

The December 2010 VA dental examination documents the Veteran's observation that after facial reconstructive surgery, he developed parasthesia of the skin on the left side of the face and the gum tissues of his lower jaw.  He also reported hyperesthesia of his teeth, especially to touch and temperature.  Physical examination in part revealed Class II malocclusion with crowding and anterior crossbite.  Sharp dental probe confirmed parasthesia of mandibular gingiva.                The mouth opening was limited and he could not move his mandible to the left lateral excursion.  Panoramic radiograph revealed multiple plates and screws consistent with major maxillofacial surgery, no pathology or unhealed fractures noted.  The examiner could not resolve much else without the claims file.  

August 2011 addendum, with benefit of claims file review, found no record of the actual maxillofacial reconstruction, only noted history of surgery.  Dental records otherwise apparently indicated no parasthesia or limitation to opening.  According to the examiner further, the panoramic radiograph confirmed the presence of plates and screws, and the Veteran did appear to have parasthesia of mandibular gingiva as well as limitation of opening in his left TMJ.  Without better records, the examiner could not resolve the claim at hand, without resort to mere speculation.  

Having independently reviewed the case, the Board will grant service connection.  It is clear from STRs that back in year 2000 the Veteran already had numbness and/or parasthesia due to maxillofacial reconstructive surgery.  Resolving reasonable doubt favorably under 38 C.F.R. § 3.102, and particularly absent an intervening incident or other contributing cause, the symptoms from service are identical to what the 2010 VA examiner observed.  To the extent the VA examiner could not provide a definitive opinion himself, clearly not all of the Veteran's STRs were reviewed by that examiner.  In the Board's view, there is enough evidence            on record that the in-service manifestations can clearly be linked with present-day problem. The claim of entitlement to service connection for numbness of the face is granted.  

Increased Evaluation for Sleep Apnea

Disability evaluations are determined by the application of a schedule of ratings that is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.1  (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned           if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.97, Diagnostic Code 6847, a noncompensable disability rating is assigned for asymptomatic sleep apnea with documented sleep disorder breathing.  A 30 percent disability rating is assigned for sleep apnea with persistent day-time hypersomnolence.  A 50 percent disability rating is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent disability rating is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.

It is readily clear, from February 2012 private clinic sleep study report of                        Dr. C. Crowder, that the Veteran requires usage of a CPAP machine for best and effective control of snoring and obstructive/apneic events.  On this basis, the RO awarded a higher 50 percent rating.   

That having been acknowledged, there is no objective indication from the 2012 sleep study, prior 2010 VA general examination, or the Veteran's own competent lay observation that his condition was worse, i.e., under Diagnostic Code 6847 involved chronic respiratory failure with carbon dioxide retention or cor pulmonale; and/or required tracheostomy.  

The schedular criteria for increase not met, the current 50 percent rating stands, and the claim therefore must be denied.  


ORDER

Service connection for parasthesia of mandibular gingiva, residual of facial reconstructive surgery, is granted.

A higher initial evaluation than 50 percent for obstructive sleep apnea is denied.



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


